Order entered July 27, 2015




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-15-00539-CR

                                     ROBERT ALEX, Appellant

                                                    V.

                                 THE STATE OF TEXAS, Appellee

                         On Appeal from the 292nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F12-61271-V

                                               ORDER
          The Court REINSTATES the appeal.

          On July 10, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On July 16, 2015, court reporter Peri Wood filed a request

for forty-five extension of time to file the record. Because the appeal was abated and Ms. Wood

did not tender the record with the extension request, we took no action on it at that time. Ms.

Wood filed the reporter’s record on July 24, 2015. Therefore, in the interest of expediting the

appeal, we VACATE the July 10, 2015 order requiring findings.

          We DENY as moot Ms. Wood’s July 16, 2015 request for an extension of time to file the

record.

          Appellant’s brief is due within thirty days of the date of this order.
We DIRECT the Clerk to send copies of this order to counsel for all parties.


                                            /s/     LANA MYERS
                                                    JUSTICE